


110 HJ 55 IH: To disapprove a final rule of the Secretary

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Ms. Herseth Sandlin
			 (for herself and Mr. Rehberg)
			 introduced the following joint resolution; which was referred to the
			 Committee on
			 Agriculture
		
		JOINT RESOLUTION
		To disapprove a final rule of the Secretary
		  of Agriculture relating to the importation of cattle and beef.
	
	
		That Congress disapproves the rule
			 submitted by the Secretary of Agriculture relating to bovine spongiform
			 encephalopathy, minimal-risk regions, and importation of live bovines and
			 products derived from bovines (72 Fed. Reg. 53314 (2007)), and such rule shall
			 have no force or effect.
		
